Fourth Court of Appeals
                                San Antonio, Texas
                                      January 18, 2018

                                    No. 04-17-00710-CV

                          In the Interest of NSG and KSAJMG,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00931
                       Honorable Richard Garcia, Judge Presiding


                                       ORDER
      The State’s motion to strike appellant’s brief is DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court